DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered. 
Election/Restrictions
Claims 8-12 and 14-17 remain withdrawn.
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for capacitive detection” recited in claim 19 as comprising first and second fixed electrodes. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, on lines 11-12, that the first extension 66a extends into the first recess 66b toward the second side of the second mobile structure 55. Lines 6-8 recite that the second side of the second mobile structure extends in a second direction (corresponding to the vertical direction in figs. 2-2B, corresponding to the elected subspecies 1A) perpendicular to the first direction (being the horizontal direction in figs. 2-2B). As shown in figs. 2-2B, the first extension 66a extends into the first recess 66b parallel to the second side of the second mobile structure 55. Therefore, it is unclear how the claimed first extension can be considered to extend into the first recess 66b toward the second side of the second mobile structure.
For the purpose of examination, it will be interpreted that that first extension extends into the first recess in a direction parallel to the second side of the second mobile structure.
Claims 13 and 18 are similarly indefinite regarding the direction of extension of the first extension (see lines 13-14 of claim 13; see lines 11-12 of claim 18). 
For the purpose of examination, it will be interpreted that that the extension(s) extends into the recess(es) in a direction parallel to the second side of the second mobile structure.

Claim 1 recites, on lines 20-21, at least one abutment element formed by an interaction between the first extension 66a and an interior wall of the first recess 66b of the second mobile structure 55. Fig. 2b illustrates the interaction (i.e. contact) between the first extension 66a and the first recess 66b, and no element is formed by the interaction. Furthermore, contact between the extension 66a and recess 66b does not form an element. Therefore, the scope of the claimed at least one abutment element is unclear. 
For the purpose of examination, it will be interpreted that the at least one abutment element is the first recess, and that the first extension can come into contact with the first wall of the first recess.
Claims 13 and 18 have substantially similar language regarding the at least one abutment element and are similarly indefinite (see lines 21-22 in claim 13; see lines 21-22 in claim 18).
For the purpose of examination, it will be interpreted that the abutment element(s) is/are the recess(es) and that the extension(s) can contact the recess(es).

Claim 2 recites that the elastic assembly has a first and second spring and that the second mobile structure 55 is mechanically coupled to the semiconductor body 51 by the second spring. Claim 1 recites, on lines 15-17, that the elastic assembly is surrounded by the second mobile structure 55. Figs. 2-2B show that the elastic assembly is the set of springs 57a-57b, which is surrounded by the second mobile structure 55. However, figs. 2-2B show that the second mobile structure 55 is NOT mechanically coupled to the semiconductor body 51 by the second spring 57b. Therefore, it is unclear how the second spring couples the second mobile structure to the semiconductor body as claimed.
For the purpose of examination, it will be interpreted that the second spring, semiconductor body and second mobile structure are all coupled together.
Lines 2-3 recite that the second spring has an elastic constant greater than the first elastic constant (belonging to the first spring). As discussed above, the elastic assembly is made of just the two springs 57a-b, which have equal elastic constants as disclosed in pg. 7 lines 20-25. Therefore, it is unclear how the claimed second spring has a different elastic constant than the first spring.
For the purpose of examination, it will be interpreted that the elastic constants of the first and second springs are substantially equal.

Claim 3 recites that when the force applied is lower than the abutment force threshold, the deformation of the first elastic assembly 57a-57b is the deformation of the first spring 57a in the absence of deformation of the second spring 57b. However, figs. 2-2B show that the springs 57a-57b only deform in unison. Therefore, it is unclear how the claimed device can deform the first spring without deforming the second spring.
For the purpose of examination, it will be interpreted that the first and second spring always deform together.

Claim 4 is indefinite for depending from claim 1.

Claim 5 recites that the at least one abutment element is in contact with the interior wall of the first recess when the force applied is equal to the abutment force threshold. Claim 5 is indefinite for depending from claim 1. Claim 1 was interpreted, for the purpose of examination, that the at least one abutment element is the first recess. For the purpose of examining claim 5, it will be interpreted that claim 5 recites that the first extension is in contact with the interior wall of the first recess when the force applied is equal to the abutment force threshold.

Claims 6-7 are indefinite for depending from claim 1.

Claims 19-20 are indefinite for depending from claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 18 recites a first fixed electrode separately from a means for capacitive detection (lines 18-20), suggesting that the first fixed electrode is not part of the means for capacitive detection. Dependent claim 19 recites that the means for capacitive detection comprises the first fixed electrode, meaning that claim 19 does not include all the limitations of claim 18. Specifically, claim 19 does not include the limitation that the first fixed electrode is not part of the means for capacitive detection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomqvist et al. (US 20170082519 A1, hereinafter Blomvqist) in view of Sakai et al. (US 20040182157 A1, hereinafter Sakai) and Glenn et al. (US 6865944 B2, hereinafter Glenn).
As to claim 1, Blomqvist teaches a micromechanical device (abstract), comprising: 
a body (substrate, not illustrated; ¶44); 
[AltContent: textbox (FFE)]
[AltContent: arrow][AltContent: connector][AltContent: textbox (X)][AltContent: arrow]
    PNG
    media_image1.png
    493
    574
    media_image1.png
    Greyscale

a first mobile structure 102a, X (see fig. 4 above) configured to oscillate in a first direction (horizontal in fig. 4), the first mobile structure including: 
a first mass 102a; and 
a first extension X extending from the first mass; 
a second mobile structure 101 having a first side and a second side (left and right sides in fig. 4), the first and second sides extending along a second direction (vertical in fig. 4) transverse to the first direction, 
a first elastic assembly 108a-b, mechanically coupled to the first mobile structure 102a, X and to the semiconductor body (via at least anchors 103a-b), the first elastic assembly being surrounded by the second mobile structure 101; 
a first fixed electrode FFE (a finger of stator 100 in fig. 4 above, described in ¶47 as a detection electrode) between the first mobile structure 102a, X and the second mobile structure 101 (the first fixed electrode lies between the first mobile structure and second mobile structure along a dashed line in fig. 4 above), 
when a force applied to the first mobile structure is lower than an abutment-force threshold (i.e. during a light acceleration, which is not a “hard enough” shock described in ¶58), the first elastic assembly operates with a first elastic constant (e.g. the elastic constant of first spring 108a; note that claim 4 recites that the first elastic constant is the elastic constant of a first spring of the elastic assembly; therefore, the Examiner similarly interprets the first elastic constant in claim 1 to be the elastic constant one of the springs of the elastic assembly); and 
when the force applied to the first mobile structure is greater than the abutment-force threshold (during a “hard enough” shock described in ¶58), under the action of the force applied, a deformation of the first elastic assembly is generated such that the first elastic assembly operates with a second elastic constant (being the sum of the elastic constants of the first and second springs 108a-b; note that claim 4 recites that the second elastic constant is the sum of the elastic constants of first and second springs of the elastic assembly; therefore, the Examiner similarly interprets Blomqvist) different from the first elastic constant.  
Blomqvist does not teach wherein the body is a semiconductor body,
the second mobile structure including: 
a first recess extending inwardly into the second mobile structure between the first and second sides, the first extension extending into the first recess toward the second side of the second mobile structure; and 
a second recess extending inwardly into the second mobile structure between the first and second sides, the first recess being adjacent to the second recess; 
the first fixed electrode being in the second recess of the second mobile structure; 
at least one abutment element formed by an interaction between the first extension and an interior wall of the first recess of the second mobile structure; 
wherein when the force applied to the first mobile structure is lower than an abutment-force threshold, then the first mobile structure is not in contact with the at least one abutment element,
wherein when the force applied to the first mobile structure is greater than the abutment-force threshold, then the first mobile structure is in contact with the at least one abutment element.
Sakai teaches wherein the substrate 10 of an accelerometer is a semiconductor body (made of silicon - see fig. 1B and ¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Blomqvist such that the sensor structures are supported by a semiconductor body, as taught by Sakai, since such a modification would be a simple substitution of one method of supporting sensor structures for another for the predictable result that the sensor structures are still successfully supported.
Regarding the claimed recesses,
Glenn teaches a sensing device (fig. 4) comprising mass elements 12, 12 and frame elements 122, 122 (in Blomqvist, element 101 is a frame element relative to mass elements 102a-b; therefore, mass elements 102a-b of Blomqvist are analogous to mass elements 12, 12 of Glenn and at least frame elements 122, 122 of Glenn are analogous to element 101 of Blomqvist), wherein excessive movement of the mass elements with respect to the frame elements is prevented (see abstract) using protrusions 66 and deceleration stops 120 (figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Blomqvist as modified to use protrusions and deceleration stops as taught by Glenn, instead of Blomqvist’s bumps 105e-f, since such a modification would be a simple substitution of one method of stopping excessive movement for another for the predictable result that Blomqvist’s masses 102a-b are still successfully stopped from moving excessively relative to element 101 during a shock.
[AltContent: textbox (of Glenn)][AltContent: arrow][AltContent: textbox (662)][AltContent: textbox (661)][AltContent: arrow][AltContent: textbox (Y1)][AltContent: arrow][AltContent: textbox (Y2)][AltContent: arrow]
    PNG
    media_image2.png
    532
    606
    media_image2.png
    Greyscale


Blomqvist as modified teaches the limitations of the second mobile structure 101 (Blomqvist), 120, 120, 120, 120 (Glenn) including: 
a first recess Y1 (fig. 4 of Glenn above) extending inwardly into the second mobile structure between the first and second sides, the first extension 661 (fig. 4 of Glenn above) extending into the first recess toward the second side of the second mobile structure (see the 112b rejection of this claim above for the examiner’s interpretation; the first extension of Glenn extends parallel to the second side of Blomqvist’s second mobile structure 101); and 
a second recess (being the whole open area within Blomqvist’s second mobile structure 101 minus the first recess Y1 of Glenn, as explained next; lines 18-19 of claim 1 recite that the second recess contains the first fixed electrode, corresponding to electrode 68b in instant fig. 2A, while claim 7 recites that the second extension, corresponding to instant extension 66a on the upper right side of instant fig. 2A, extends into the second recess for blocking a translation when the force applied is greater than the abutment-force threshold; in order for the second recess to accommodate both the second extension and the first fixed electrode, it would be reasonable to interpret the claimed second recess as corresponding to the whole open area of the disclosed second mobile structure minus the first recess; the Examiner applies a similar interpretation to the prior art) extending inwardly into the second mobile structure between the first and second sides, the first recess Y1 (Glenn) being adjacent to the second recess (the first and second recesses of the modified Blomqvist are adjacent as broadly recited); 
the first fixed electrode FFE (Blomqvist) being in the second recess of the second mobile structure; 
at least one abutment element formed by an interaction between the first extension and an interior wall of the first recess of the second mobile structure (see the 112b rejection of this claim above for the examiner’s interpretation; the first extension 661 of Glenn does indeed contact an interior wall of the first recess Y1 of Glenn – col. 6 lines 29-32 of Glenn); 
wherein when the force applied to the first mobile structure is lower than an abutment-force threshold (i.e. during a light acceleration, which is not a “hard enough” shock described in ¶58 of Blomqvist), then the first mobile structure is not in contact with the at least one abutment element,
wherein when the force applied to the first mobile structure is greater than the abutment-force threshold (during a “hard enough” shock described in ¶58 of Blomqvist), then the first mobile structure is in contact with the at least one abutment element.

As to claim 2, Blomqvist as modified teaches wherein the first elastic assembly 108a-b (Blomqvist) includes a first spring 108a (Blomqvist) and a second spring 108b (Blomqvist) having a third elastic constant greater than (i.e. substantially equal to; see the 112b rejection of this claim above for the examiner’s interpretation) the first elastic constant (of the first spring), the first mobile structure 102a (Blomqvist), 661-662 (fig. 4 of Glenn above) being mechanically coupled to the semiconductor body via the first spring (through at least anchor 103a of Blomqvist), and the second mobile structure being mechanically coupled to the semiconductor body via the second spring (i.e. the second spring, semiconductor body, and second mobile structure are all coupled together – see fig. 4 of Blomqvist; see the 112b rejection of this claim above for the examiner’s interpretation).  

As to claim 3, Blomqvist teaches wherein when the force applied is lower than the abutment-force threshold (i.e. during a light acceleration, which is not a “hard enough” shock described in ¶58 of Blomqvist), the deformation of the first elastic assembly is the deformation of the first spring in the absence of deformation of the second spring (i.e. the first and second springs 108a-b of Blomqvist deform in unison - see the 112b rejection of this claim above for the examiner’s interpretation), and when the force applied is greater than the abutment-force threshold (described in ¶58 of Blomqvist), the deformation of the first elastic assembly is the deformation of both the first spring and the second spring (fig. 5b of Blomqvist shows both springs 108a-b deformed in this scenario).

As to claim 4, Blomqvist teaches wherein when the force applied is lower than the abutment-force threshold (i.e. during a light acceleration, which is not a “hard enough” shock described in ¶58 of Blomqvist), the first elastic assembly operates with the first elastic constant of the first spring (see the deformation of the first spring 108a in fig. 5a of Blomqvist), and, when the force applied is greater than the abutment-force threshold (during a hard enough shock in ¶58 of Blomqvist), the first elastic assembly operates with 3ttthe second elastic constant which is the sum of the first elastic constant and the third elastic constant (see fig. 5b of Blomqvist, which shows both springs 108a-b deformed).    

As to claim 5, Blomqvist as modified teaches wherein the at least one abutment element is in contact with the interior wall of the first recess when the force applied is equal to the abutment-force threshold (see the 112b rejection of this claim above for the examiner’s interpretation; the first extension 661 of Glenn is in contact with the interior wall of the first recess Y1 of Glenn when the force applied is equal to the abutment force threshold described in ¶58 and fig. 5b of Blomqvist).  

As to claim 6, Blomqvist teaches wherein the second mobile structure has a second mass (of element 101) greater than the first mass (of element 102a; this is due to the second mobile structure being larger; ¶17 teaches that the “semi-flexible proof-mass,” which is formed by mass elements 101 and 102a-b, is planar; therefore, the sizes of elements 101 and 102a-b, as shown in fig. 5 for example, are proportional to their masses), and 
wherein when the force applied is lower than the abutment-force threshold (as shown in fig. 5a), a resonance pulsation of the micromechanical device is a function of the first elastic constant (of first spring 108a) and of the first mass, and when the force applied is greater than the abutment-force threshold (as shown in fig. 5b), the resonance pulsation of the micromechanical device is a function of the first elastic constant, of the third elastic constant (of the second spring 108b), of the first mass and of the second mass (of element 101).

As to claim 7, Blomqvist as modified teaches further including a second extension 662 (fig. 4 of Glenn above) extending from the first mass, the second extension extending into the second recess (which includes a stopper recess Y2 in fig. 4 of Glenn above) for enabling a translation of the second extension parallel to the first direction when the force applied is lower than the abutment-force threshold and for blocking a translation when the force applied is greater than the abutment-force threshold.  

Claim 13 is rejected similarly to claim 1 since the prior art device in the rejection of claim 1 contains all the structure required by claim 13. Specifically, Blomqvist as modified teaches a micromechanical device, comprising: 
a semiconductor body (in light of Sakai);
a first mobile structure 102a (Blomqvist), 661-662 (Glenn), configured to oscillate in a first direction (horizontal in fig. 4 of Blomqvist), the first mobile structure including: 
a first mass 102a (Blomqvist); and 
a plurality of first extensions 661-662 (Glenn) extending from the first mass; 
a second mobile structure 101 (Blomqvist), 120, 120, 120, 120 (Glenn) having a first side and a second side (left and right sides in fig. 4 of Blomqvist) opposite one another and extending along a second direction (vertical in fig. 4 of Blomqvist) transverse to the first direction, and a third and a fourth side (top and bottom sides in fig. 4 of Blomqvist) opposite one another and extending along the first direction, the second mobile structure including: 
a plurality of recesses Y1-Y2 (Glenn) extending into the second mobile structure inwardly along the second direction toward the third and fourth sides between the first and second sides, 6the plurality of first extensions extending into the plurality of recesses toward the first and second sides of the second mobile structure (i.e. the extensions extend parallel to the first and second sides - see the 112b rejection of this claim above for the examiner’s interpretation), ones of the plurality of recesses being adjacent to each other (as broadly recited); 
a first elastic assembly 108a-b (Blomqvist), mechanically coupled to the first mobile structure and to the semiconductor body, the first elastic assembly being surrounded by the second mobile structure (see fig. 4 of Blomqvist); 
a first fixed electrode FFE (Blomqvist) between the first and second mobile structures (as shown in fig. 4 of Blomqvist above), the first fixed electrode being in one of the plurality of recesses (the first fixed electrode is considered to be in a second of the plurality of recesses, for substantially the same reasons discussed in the rejection of claim 1) of the second mobile structure; and 
a plurality of abutment elements formed by an interaction between the plurality of first extensions and an interior wall of the plurality of recesses of the second mobile structure (see the 112b rejection of this claim above for the examiner’s interpretation; the extensions 661-662 of Glenn contact interior walls of the recesses Y1-Y2 of Glenn in the second mobile structure).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20120160029 A1, hereinafter Yamaguchi) in view of Sakai et al. (US 20040182157 A1, hereinafter Sakai), and Glenn et al. (US 6865944 B2, hereinafter Glenn).
As to claim 18, Yamaguchi teaches (see fig. 13) a micromechanical device, comprising: 
a body (substrate); 
a first mobile structure 21, configured to oscillate in a first direction (vertical in fig. 13), the first mobile structure including: 
a first mass 21; and 
a second mobile structure 23 having a first side and a second side (top and bottom side in fig. 13), the first and second sides extending along a second direction (horizontal in fig. 13) transverse to the first direction, the second mobile structure including: 
a first elastic assembly (formed by adjacent springs 31, 31), mechanically coupled to the first mobile structure and to the body, the first elastic assembly being surrounded by the second mobile structure; 
a first fixed electrode 511 between the first mobile structure and the second mobile structure,; 
means (including at least electrode portion 52) for capacitive detection of the oscillation of the first mobile structure; 
when force applied to the first mobile structure is lower than an abutment-force threshold (i.e. wherein elements 21, 23 do not contact - ¶94), then the first mobile structure is not in contact with the second mobile structure, and the first elastic assembly operates with a first elastic constant (of one of springs 31); and 
when the force applied to the first mobile structure is greater than the abutment-force threshold (at which point elements 21, 23 contact each other - ¶94), then the first mobile structure is in contact with the second mobile structure and, under the action of the force applied, a deformation of the first elastic assembly is generated such that the first elastic assembly operates with a second elastic constant (being the sum of elastic constants of springs 31, 31) different from the first elastic constant.  
Yamaguchi does not teach wherein the body is a semiconductor body,
a first extension extending from the first mass; 
a first recess extending inwardly into the second mobile structure between the first and second sides, the first extension extending into the first recess toward the second side of the second mobile structure; and 
a second recess extending inwardly into the second mobile structure between the first and second sides, the first recess being adjacent to the second recess; 
the first fixed electrode being in the second recess of the second mobile structure,
at least one abutment element formed by an interaction between the first extension and an interior wall of the first recess of the second mobile structure; 
when force applied to the first mobile structure is lower than an abutment-force threshold, then the first mobile structure is not in contact with the at least one abutment element,
when the force applied to the first mobile structure is greater than the abutment-force threshold, then the first mobile structure is in contact with the at least one abutment element.
Sakai teaches wherein the substrate 10 of an accelerometer is a semiconductor body (made of silicon - see fig. 1B and ¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi such that the sensor structures are supported by a semiconductor body, as taught by Sakai, since such a modification would be a simple substitution of one method of supporting sensor structures for another for the predictable result that the sensor structures are still successfully supported.
Regarding the claimed recesses,
Glenn teaches a sensing device (fig. 4) comprising mass elements 12, 12 and frame elements 122, 122 (in Yamaguchi, element 23 is a frame element relative to mass element 21; therefore, mass element 21 of Yamaguchi is analogous to mass element 12 of Glenn and at least frame element 122 of Glenn is analogous to element 21 of Yamaguchi), wherein excessive movement of the mass elements with respect to the frame elements is prevented (see abstract) using protrusions 66 and deceleration stops 120 (figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi as modified to use protrusions and deceleration stops as taught by Glenn, instead of Yamaguchi’s directly abutting faces between elements 21, 23, since such a modification would be a simple substitution of one method of stopping excessive movement for another for the predictable result that Yamaguchi’s mass 21 is still successfully stopped from moving excessively relative to element 23.
Yamaguchi as modified teaches a first extension 661 (fig. 4 of Glenn above) extending from the first mass; 
a first recess Y1 (fig. 4 of Glenn above) extending inwardly into the second mobile structure between the first and second sides, the first extension extending into the first recess toward the second side (i.e. parallel to the second side - see the 112b rejection of this claim above for the examiner’s interpretation) of the second mobile structure; and 
a second recess (being the open area inside the second mobile structure minus the first recess Y1 of Glenn; as discussed with respect to the rejection of claim 1, the second recess can be construed to correspond to the whole opening in the instant disclosed second mobile structure minus the first recess; the Examiner makes a similar interpretation here) extending inwardly into the second mobile structure between the first and second sides, the first recess being adjacent to the second recess; 
the first fixed electrode 551 being in the second recess of the second mobile structure,
at least one abutment element formed by an interaction between the first extension and an interior wall of the first recess of the second mobile structure (see the 112b rejection of this claim above for the examiner’s interpretation; the first extension 661 of Glenn can contact the interior wall of recess Y1 of Glenn); 
when force applied to the first mobile structure is lower than an abutment-force threshold, then the first mobile structure is not in contact with the at least one abutment element Y1 (Glenn),
when the force applied to the first mobile structure is greater than the abutment-force threshold, then the first mobile structure is in contact with the at least one abutment element Y1 (Glenn).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sakai and Glenn as applied to claim 18 above and further in view of Classen et al. (US 20180328959 A1, hereinafter Classen).
As to claim 19, Yamaguchi teaches wherein the means for capacitive detection includes: 
at least one mobile electrode 211, adapted to be biased at a first voltage (i.e. in order to form a measurable capacitance correlating to acceleration - ¶37), configured to oscillate with the first mobile structure;
the first fixed electrode 511, adapted to be biased at a second voltage (¶37 teaches that the fixed electrodes 511 are capacitive electrodes used for detecting acceleration, and are therefore capable of having a second voltage applied thereto for acceleration detection); and 
a second fixed electrode (another electrode 511); 
wherein the at least one mobile electrode extends between both fixed electrodes, and is capacitively coupled to, the first fixed electrode so as to form a capacitor with variable capacitance.  
Yamaguchi as modified does not teach wherein the at least one mobile electrode is capacitively coupled to both fixed electrodes to form two respective capacitors with variable capacitance.
Classen teaches an accelerometer comprising a proof mass 10 (fig. 8; see fig. 1 for an overall view of the device) with at least one mobile electrode 11 capacitively coupled to the at least two fixed electrodes 20-21 so as to form two respective capacitors with variable capacitance (¶53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Yamaguchi as modified such that each of the mobile electrodes 211, 212 (Yamaguchi) is coupled to at least two fixed electrodes 20-21 (Classen) so as to form two respective capacitors with variable capacitance as taught by Classen since such a modification would be a simple substitution of one method of detecting the movement of movable electrodes for another for the predictable result that acceleration is still successfully detected.

As to claim 20, Yamaguchi teaches wherein the at least one mobile electrode 211 (Yamaguchi) is fixed with respect to the first mobile structure 21 (Yamaguchi), and the first and second fixed electrodes 20-21 (Classen) are fixed with respect to the semiconductor body (¶36 of Yamaguchi teaches that the fixed electrodes are fixed on the substrate, which corresponds to the semiconductor body in the modified Yamaguchi).
Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 11 that the claim amendments overcome the 112b rejections. 
Applicant’s argument is not persuasive since Applicant’s amendments necessitated new 112b rejections.

Applicant argues on pgs. 11-12, regarding claims 1-7 and 13, that Blomqvist does not teach the second recess or the at least one abutment element.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Glenn and Blomqvist teaches the second recess and Glenn is relied on for the at least one abutment element.
Applicant argues further on pg. 12 that Sakai and Glenn do not cure these alleged deficiencies and that the combination of Blomqvist, Sakai and Glenn does not teach the features above. Applicant makes substantially the same arguments for claim 13.
Applicant’s argument is not persuasive since Applicant does not provide a substantial argument as to why the prior art allegedly does not teach these features.

Regarding claim 18, Applicant argues on pg. 12 that Yamaguchi does not teach 
“a device having a second recess extending inwardly into the second mobile structure between the first and second sides, the first recess being adjacent to the second recess...a first fixed electrode between the first mobile structure and the second mobile structure, the first fixed electrode being in the second recess of the second mobile structure.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again, Glenn is relied on to teach the first recess and the combination of Yamaguchi and Glenn teach the second recess. Yamaguchi certainly teaches a first fixed electrode (e.g. 52) between the first and second mobile structures.
Applicant argues further on pg. 12 that Sakai and Glenn do not cure Yamaguchi’s alleged deficiencies.
Applicant’s argument is not persuasive since Applicant fails to provide a substantial argument as to why the prior art allegedly does not teach these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853         

/JILL E CULLER/Primary Examiner, Art Unit 2853